Citation Nr: 0600711	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right hip.  

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This appeal arises, in part, from a May 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted service connection 
and assigned a 10 percent rating for a left knee disorder, a 
rating in excess of 30 percent for a right knee disability, 
and a TDIU.  The RO only prepared the TDIU claim for 
appellate review.

In a May 2000 remand, the Board of Veterans' Appeals (Board) 
noted that the veteran had included in his notice of 
disagreement all of the issues addressed in the May 1997 
rating decision (the initial rating of 10 percent for a left 
knee disability and a rating in excess of 30 percent for a 
right knee disability, in addition to the TDIU claim) and 
that the issues of entitlement to a higher initial rating for 
the left knee and increased rating for the right knee were 
inextricably intertwined with the claim for a TDIU.  The 
Board further noted that the veteran had raised the issue of 
entitlement to service connection for a left hip disorder and 
that issue was referred to the RO.  38 C.F.R. § 20.101 
(2005).

In an October 2000 decision, the RO denied service connection 
for a left hip disability and continued the evaluations of 
the veteran's service connected disabilities.  The veteran 
appealed the denial of service connection for a left hip 
disability.  

In a March 2001 decision, the Board denied an initial rating 
in excess of 10 percent for a left knee disability, a rating 
in excess of 30 percent for a right knee disability, and 
remanded the issues of entitlement to service connection for 
a left hip disorder and TDIU to the RO.  In a March 2003 
rating decision the RO granted service connection for a left 
hip disorder.  The veteran was informed of the grant of 
service connection in August 2003.  The claims folder does 
not contain a notice of disagreement with the evaluation or 
effective date assigned for disability of the left hip.  38 
C.F .R. §§ 20.200, 20.201, 20.102 (2005); see also Grantham 
v. Brown, 114 F.3d 1156 (1997).  

The March 2001 Board remand also noted that the veteran had 
filed a timely Notice of Disagreement with the RO's April 
2001 decision denying claims for ratings in excess of 10 
percent for right hip and low back disabilities.  These 
claims were remanded for the RO to issue an appropriate 
Statement of the Case (SOC).  An SOC was issued and the 
veteran subsequently perfected his appeal of both issues.  
However, the SOC did not include all of the applicable rating 
criteria for the right hip and low back disabilities.  In 
March 2005, the Board remanded the case to provide the 
veteran with new rating criteria and to have him examined.  
The RO provided the veteran with the rating criteria by 
letter dated in May 2005.  The requested examination was 
conducted in June 2005.  A September 2005 supplemental SOC 
again provided the new rating criteria and explained how it 
affected the veteran's case.  

In January 2004 the Board wrote a letter to the veteran 
informing him that effective July 28, 2003, VA's Office of 
General Counsel had canceled the accreditation of Attorney R. 
Edward Bates to represent claimants for VA benefits.  The 
veteran was informed he could select another accredited 
service organization, claims agent or private attorney as his 
representative.  The veteran did not respond to the letter or 
submit a power of attorney electing another representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon further review, the Board notes that the veteran's July 
1997 TDIU application was accompanied by a page, which 
contained a request for VA to obtain records from the Social 
Security Administration (SSA).  In June 2000, the RO 
requested records from SSA.  A response is not of record.  In 
addition to the specific request that VA obtain SSA records, 
the veteran's repeated assertions that he is unemployed and 
cannot work raise a significant probability that SSA medical 
disability records exist.  The United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that when VA 
is on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (c)(3) 
(West 2002).  Of particular significance here, VCAA requires 
VA to continue its efforts to obtain records and notify the 
veteran if we cannot get the records.  38 U.S.C.A. § 5103A 
(b)(3) (West 2002).  Under these circumstances, further 
attempts must be made to obtain SSA records and the veteran 
should be informed if the records cannot be obtained.  

In a note dated in June 2003, the veteran wrote that he was 
going to see a private doctor and needed more time for his 
claim.  He wrote that medical records would follow.  This 
puts VA on notice that there may be relevant private records.  
An attempt should be made to assist the veteran by obtaining 
any relevant private records.  38 U.S.C.A. § 5103A(b) (West 
2002).  

In its May 2000 Remand, the Board pointed out that the 
veteran had disagreed with the ratings assigned his service-
connected right hip and back conditions and that a SOC was 
required in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  The necessary SOC was issued in April 2001.  
Also in April 2001, the RO sent the veteran a letter which 
informed him of action taken in response to the Board remand.  
In part, that letter addressed the Veterans Claims Assistance 
Act of 2000 (VCAA), which became law during the pendency of 
this appeal, on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Pursuant to the VCAA, the April 2001 letter told the veteran 
what the evidence must show to establish service connection 
and what the evidence must show for a 100 percent rating if 
he was unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities.  It 
appears that the letter did not explain what was needed to 
substantiate claims for higher ratings.  While this 
information might be garnered from the SOC and supplemental 
SOC's (SSOC's), this remand affords an opportunity to insure 
that the veteran is notified in accordance with VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be 
notified what the evidence must show to 
substantiate his claims for higher 
ratings for his right hip and lumbosacral 
spine.  

2.  The RO should ask SSA for a complete 
copy of any SSA medical records, a copy 
of any decisions on SSA claims, and a 
copy of the veteran's record of employers 
or "DEOY" report for his last 5 years 
worked.  

3.  The RO should ask the veteran to 
complete identifying releases for all 
doctors, hospitals, or other care-givers 
who have treated or examined his service-
connected disabilities.  The RO should 
then ask the listed care givers for 
complete copies of the veteran's medical 
records.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last SSOC.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

